Opinion by
Orlady, P. J.,
The plaintiff recovered a verdict against the defendant in an action for malicious prosecution, and after a motion for judgment n. o. v. was overruled, this, appeal by the defendant is brought for our review.
The facts in the case were carefully presented .by the trial judge, and the verdict returned is fully warranted by the testimony. The contention of the defendant is that, under all the evidence the verdict should have been directed for the defendant.
In an action for malicious prosecution, if the facts connected with the prosecution are admitted, or are so clearly established as not to be open to dispute, the question of probable cause is for the court: Grow v. Adams Ex. Co., 61 Pa. Superior Ct. 115; Kuhns v. Ward-Mackey Co., 55 Pa. Superior Ct. 164. The gist of false imprisonment is unlawful detention, and the general rule is that malice will be inferred from the want of probable cause, so far at least as to sustain the action. When a party secures civil or criminal process to interfere with the liberty or property of another, maliciously and without reasonable or probable cause, he must answer in damages for his malice or mistake in his remedy; *33Mihalyik v. Klein, 22 Pa. Superior Ct. 193. Nothing is better settled by our decisions than that, where one commences a criminal prosecution for the purpose of compelling his debtor to pay a just debt, it is prima facie evidence of want of probable cause and of malice, and shifts the burden of showing it is not so on the defendant: McDonald v. Schroeder, 214 Pa. 411; Squires v. Job, 50 Pa. Superior Ct. 289.
It is equally true that, where a defendant in an action for malicious prosecution shows probable cause, his motives in instituting the prosecution are of no consequence, become immaterial and cannot be taken into consideration by court or jury. If there be reasonable or probable cause, no malice, however distinctly proved, will make the defendant liable: McCoy v. Kalbach, 242 Pa. 123; Tufshinsky v. Pittsburgh, Etc., Ry. Co., 61 Pa. Superior Ct. 121.
The question is not whether the person charged with a crime was guilty, but what were the indications of his guilt. The test is, the belief of the prosecution in the existence of probable cause, based on reasonable grounds. The question does not depend upon the actual state of facts in the case, but upon the honest and reasonable belief of the prosecutor that there is a reasonable ground of suspicion, supported by circumstances sufficient to warrant an ordinarily prudent man in believing the accused party is guilty of the offense: Coyle v. Snellenburg, 30 Pa. Superior Ct. 246. In order to make the advice of counsel available by way of defense, it must be shown that the party gave to his counsel a full and fair statement of the facts within his knowledge, or which he had reasonable grounds to believe he could prove, that he used reasonable diligence to ascertain the facts; and that he acted in good faith upon theadvi.ce-received. Evidence of this character is admissible to rebut the charge of malice, but its relevancy is to establish a fact, not to produce a conclusion of law. Whether or not the defense is established is a question of fact to be found *34by the jury from all the facts and circumstances taken in connection with such advice: Humphreys v. Mead, 23 Pa. Superior Ct. 415.
The defendant in this case was not misinformed of any material fact. He had made the sale of the fixtures to the plaintiff, and knew the items passing by his bill of sale. He knew, after personal inspection of his premises just what property she removed, and when he charged her with larceny of the goods she had paid for, and declared that he “intended to put her in prison before he was through with her” he disclosed a state of mind that could only be interpreted by the jury as malicious.
Having taken her before a magistrate of his own selection, without an opportunity for her to secure counsel, when on exhibition of his bill of sale she was discharged, he persisted in having her again arrested on the same charge, and held to bail and trial, from which she was again discharged, the jury were warranted in concluding that there was no other meaning, than that he well knew there was no probable cause for charging her with either larceny or malicious mischief, and that under the facts of the case the court was justified in affirming the plaintiff’s first point “that no one is justified in using the criminal law for the purpose of collecting debts” with the explanation that was given therewith, and “that, if the defendant pursued the plaintiff simply for the purpose of maliciously harassing and injuring her, then the jury may give punitive damages for the purpose of punishing the defendant for his malicious conduct.”
No reasonable explanation was given to the jury for the defendant’s conduct, and the verdict rendered was fully warranted under the facts as developed.
The judgment is affirmed.